UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-8072


FREDDIE EUGENE CASEY,

                Petitioner - Appellant,

          v.

BUCKINGHAM CORRECTIONAL CENTER WARDEN,

                Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.   James P. Jones, District
Judge. (7:97-cv-00466-JPJ)


Submitted:   March 26, 2013                 Decided:   March 28, 2013


Before DUNCAN, FLOYD, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Freddie Eugene Casey, Appellant Pro Se. Kathleen Beatty Martin,
Senior Assistant Attorney General, Richmond, Virginia; Lisa Rae
McKeel,   Assistant  United   States  Attorney,  Newport  News,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Freddie       Eugene    Casey        seeks   to     appeal      the   district

court’s order treating his Fed. R. Civ. P. 60(b) motion as a

successive 28 U.S.C. § 2254 (2006) petition, and dismissing it

on that basis.            The order is not appealable unless a circuit

justice    or    judge     issues   a   certificate        of    appealability.           28

U.S.C. § 2253(c)(1)(A) (2006); Reid v. Angelone, 369 F.3d 363,

369 (4th Cir. 2004).            A certificate of appealability will not

issue     absent     “a    substantial       showing       of       the    denial    of    a

constitutional right.”          28 U.S.C. § 2253(c)(2) (2006).                    When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating         that    reasonable        jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El     v.   Cockrell,        537    U.S.    322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                             Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Casey has not made the requisite showing.                            Accordingly, we

deny a certificate of appealability and dismiss the appeal.



                                             2
            Additionally, we construe Casey’s notice of appeal and

informal brief as an application to file a second or successive

§ 2254 petition.         United States v. Winestock, 340 F.3d 200, 208

(4th Cir. 2003).          In order to obtain authorization to file a

successive § 2254 petition, a prisoner must assert claims based

on either:       (1) a new rule of constitutional law, previously

unavailable, made retroactive by the Supreme Court to cases on

collateral      review;    or     (2)   newly          discovered     evidence,      not

previously      discoverable       by     due     diligence,         that    would       be

sufficient to establish by clear and convincing evidence that,

but   for   constitutional       error,      no   reasonable     factfinder        would

have found the petitioner guilty of the offense.                             28 U.S.C.

§ 2244(b)(2) (2006).            Casey’s claims do not satisfy either of

these    criteria.       Therefore,     we      deny    authorization        to   file    a

successive § 2254 petition.

            We dispense with oral argument because the facts and

legal    contentions      are    adequately       presented     in     the    materials

before   this    court    and    argument       would    not   aid    the    decisional

process.



                                                                              DISMISSED




                                          3